      Case 2:18-cv-02467-MCE-AC Document 17 Filed 05/12/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                                       FOR THE

                         EASTERN DISTRICT OF CALIFORNIA



 G & G CLOSED CIRCUIT EVENTS,                Case No. 2:18-cv-02467-MCE-AC
 LLC ,

                  Plaintiff,
                                             DEFAULT JUDGMENT
       v.

 FELIPE JR. OLVERA, et al.,

                  Defendants.




      IT IS ORDERED AND ADJUDGED default judgment is hereby ENTERED
against defendant on plaintiff's claims brought pursuant to 47 U.S.C. § 605 and the tort
of conversion. Plaintiff is AWARDED statutory and enhanced damages in the amount
of $60,000.00 for the violation of § 605 and $12,500.00 in damages for the tort of
conversion.




May 12, 2020                                           KEITH HOLLAND, CLERK
                                                       By:    s/ M. York____________
                                                               Deputy Clerk
